Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities: In claim 1, on line 10, “w   herein” should be changed to: “wherein”.  
Appropriate correction is required.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-4, 9-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahbichler et al 6,422,073.
Krahbichler et al disclose an optical system for determining the level of the interface between a first and a second liquid in a container comprising: an optical waveguide (optical fiber 82) disposed in the container (70) for at least partial immersion in a first fluid (72); a light source (76) for providing input light to the waveguide; and a light detector (86) for sensing output light from the waveguide, wherein the waveguide comprises a plurality of curved portions, successive ones of the portions being curved in alternating directions, and wherein the waveguide is configured such that a curved portion immersed in the first fluid has a greater light loss profile than a curved portion not immersed in the first fluid, and the output light from the waveguide provides a measure of the level of the interface based on light loss of the input light through the waveguide, and wherein a sensing portion of the waveguide is configured to extend in a first direction being substantially perpendicular to the interface between the first and a second fluid (gas or air), and successive curved portions are spaced in the first direction and overlap such that at least one curved portion is present at any point in the first direction in the sensing portion of the waveguide.  The waveguide includes a respective straight portion configured between successive curved portions.  The waveguide includes one or more curved portions with varying curvature with different sizes (at least Fig.7).  The first fluid, the second fluid and the waveguide have different indices.  The system of Krahbichler et al optionally being .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krahbichler et al 6,422,073.
With respect to claims 5 and 6, although Krahbichler et al lack a clear inclusion of a frame supporting the waveguide as claimed, it would have been inherently included in order to prevent the waveguide from falling or being unsecured inside the container.  However, if not, the use of a frame providing support for an optical fiber in an optical system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krahbichler et al accordingly in order to provide a proper support for the waveguide.  The further inclusion of a plate for each guide member of the frame would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claim 7, although Krahbichler et al lack an inclusion of a reflective  means as claimed, the use of a reflector or reflective element at one end of the optical fiber in an optical system for detecting a returned (reflected) light/signal would have been obvious to 
With respect to claim 8, although Krahbichler et al disclose the use of a plurality of waveguides but lack an inclusion of a second optical waveguide as claimed, the use of plural optical waveguides in an optical system for providing plural remote sensing locations would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krahbichler et al accordingly in order to provide more accurate sensing result from the system.
With respect to claim 14, although Krahbichler et al lack an inclusion of one smaller size of curved portion for calibrating purposes as claimed, the inclusion of a calibrating performance in an optical system for providing reliable performance of the system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krahbichler et al accordingly in order to provide a more reliable sensing result from the system.
With respect to claim 16, although Krahbichler et al lack an inclusion of a look up table as claimed, the use of a look up table in an optical system for providing a proper guidance would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Krahbichler et al accordingly in order to provide a useful tool for the system. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Harmer 4,240,747 discloses an optical system comprising a plurality of waveguides.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878